CARROLL T. BOND, J.
The point in controversy seems to me to be covered by the decision of the Court of Appeals in Ruhe vs. Ruhe, 113 Md. 595. The evidence, in my opinion, shows that the transfer of the property from the husband to the *169wife was without actual consideration, was the result of the wife’s importunities, and that the husband merely acquiesced in it reluctantly. It was done with the expectation that the property should remain permanently the home of the married pair, and upon an express promise by the wife that the husband should continue to enjoy it as his home permanently. I do not find that the wife, at the time of procuring the transfer to her, had formed any intention to leave and take the property to herself; and I do not find fraud of any other kind in the procurement of the transfer.
Whatever may bo the proper classification of the trust sought to be maintained on these facts, and whatever may be the views of other courts, it seems to me, as I have said, that the question is determined here by the decision of the Court of Appeals, and that the plaintiff is entitled to a decree securing him in the right to occupy the premises as his dwelling.
The decision in the ease of Lewis vs. Lewis, 140 Md. 524 is to be considered in connection with those cited by counsel.